UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2093


OWNERS INSURANCE COMPANY,

                   Plaintiff - Appellee,

            v.

WARREN MECHANICAL LLC, d/b/a Warren Mechanical,

                   Defendant - Appellant.



                                     No. 18-2094


OWNERS INSURANCE COMPANY,

                   Plaintiff - Appellant,

            v.

WARREN MECHANICAL LLC, d/b/a Warren Mechanical,

                   Defendant - Appellee.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:16-cv-00669-DCN)


Submitted: June 28, 2019                                     Decided: July 19, 2019
Before WILKINSON, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelsey J. Brudvig, Peter H. Dworjanyn, COLLINS & LACY, PC, Columbia, South
Carolina, for Appellant/Cross-Appellee. Morgan S. Templeton, Stephanie G. Brown,
WALL TEMPLETON & HALDRUP, P.A., Charleston, South Carolina, for
Appellee/Cross-Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Owners Insurance Company filed a declaratory judgment action seeking an order

that an insurance policy issued to Warren Mechanical LLC was void ab initio. The

district court dismissed the action without prejudice, noting that the same issue was

before the state worker’s compensation commission. The court thereafter granted Warren

Mechanical’s motion for recovery of costs but denied Warren Mechanical’s motion for

attorney’s fees. Warren appeals the denial of its motion for attorney’s fees. Owners

Insurance filed a cross-appeal, challenging the district court’s dismissal of the declaratory

judgment action and the award of costs. We have reviewed the record on appeal and find

no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Owners Ins. Co. v. Warren Mech. LLC, No. 2:16-cv-00669-

DCN (D.S.C. Jan. 11, 2018 & Aug. 16, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3